Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 1 of 9




          EXHIBIT W
                                            Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 2 of 9

 ...

  ,Rural/Urban
     ,,,       :    Rural               2 Yr Map Schedule:   2012-Patr
  Order:            41383685            Map:                 ED.42-JJ39000000
  MA   Ji           BFB OH lnsp         Main Work Ctr:       NAPA                                        (Specify highlight color)_---=....,..""""'--+-- -- - - - - -
  [~Check if "NO" Abnormal Cond1t1ons Identified Tod ay      # of Structures on File:                    # of Structures Pat/lnsp:   - -~11~---------
   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes:


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref #:   Notes:


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes:
                         ''


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes :


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes:

                               -
   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes :


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes:


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes :


   Loe#            EC#                  OH UG      MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes:


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes:


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes:


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # I or Map Change Ref#:    Notes:


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # I or Map Change Ref#:    Notes :


   Loe#            EC#                  OH    UG   MC TP I   V   PMH Switch Serial # / or Map Change Ref#:    Notes :



 Mi nor Work Locations(Tally):                                                                                                       Total Minor Wo rk Locations

                                   \ \l \                                                                                            4
                                                                                                                                             Completed:




CONFIDENTIAL                                                                                                                                          PGE-CPUC_00008068
                                            Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 3 of 9
                                            Electric Maintenance Patr~ecti~aily Log                                                                  - ,,_-   _ _ __

                                                                                                                                                          1
                                                                                                                    Inspector Name or LAN ID: - -~i_·~V=Q-+J~l1---~~11~~'~JJ
                                                                                                                                                                          _      __
  Rural/Urban :    Rural                    2 Yr Map Schedule:      2012-Patr                                       Date Patle      _ ~lD-,,.{_3_/t.~. ._______ _
  Order:           41383685                 Map:                    ED.42-JJ39000000                                Date Reviewed :     /1,,./ ~{ fl           By:      _..A,.~-
                                                                                                                                                                              f" ·--
  MAT:             BFB OH lnsp              Main Work Ctr:          NAPA                                            (Specify highlight color) _L.....,.~~-    - -------
  (   ] Check if "NO" Abnormal Conditions Identified Today         # of Structures on File:   ....,.,.,.....\l{fl   # of Structures Pat/lnsp: _ _ _ ___._
                                                                                                                                                       I       .c...
                                                                                                                                                               f    _   _ _ __   _   _




                                                -
   Loe#    i      EC#
                  J (J5(,   I[~~ J
                                        (ev UG           MC TP I V PMH Switch Serial # / or Map Change Ref#:
                                                                                                                        Notes~        --trd.Y\6fo~
                                            -
   Loe# ;).       EC#
                  //):J.l/7QI/ ~~
                                        (::!;}
                                            -
                                                     UG
                                                    P.Alt
                                                         ~J.nTf
                                                              I V : :H Switch Seriaw
                                                           -Ub ~
                                                                                            r      ft~~;a51:;;:;,
                                                                                                               I N~
                                                                                                               f'
                                                                                                                          -~ H ,     • ~.,,_'k
                                                                                                                                  r-1 - I   c_


                                                                                                                 ~ sk - ~ ~ u · ~
   Loe#           EC#                   ~            UG MC T~ I V  fl MH Switch Serial # / or Map Change Ref#:
           3 111J.<;ot,622k                          C-~>f-rA-        i-N7                                                                                         y~
   Loe#           EC#                       OH      UG MC TP I V PMl-f Switch Serial # / or Map Change Ref#: Notes:

   Loe#           EC#                       OH      UG MC TP I V PMH Switch Serial # / or Map Change Ref#:              Notes:


   Loe#           EC#                       OH      UG MC TP I V PMH Switch Serial # I or Map Change Ref#:              Notes:


   Loe#           EC#                       OH      UG   MC TP I V PMH Switch Serial # I or Map Change Ref#: Notes:

   Loe#           EC#                       OH      UG MC TP I V PMH Switch Serial # / or Map Change Ref#: Notes:

   Loe#           EC#                       OH      UG MC TP I V PMH Switch Serial # / or Map Change Ref#:              Notes:


   Loe#           EC#                       OH      UG MC TP I V PMH Switch Serial # / or Map Change Ref#:              Notes:


   Loe#           EC#                       OH      UG MC TP I V PMH Switch Serial # / or Map Change Ref#: Notes:

   Loe#           EC#                       OH      UG MC TP I V       PMH Switch Serial # I or Map Change Ref#:        Notes:


   Loe#           EC#                       OH      UG MC TP I V PMH Switch Serial # / or Map Change Ref#: Notes:

   Loe#           EC#                       OH      UG MC TP I V       PMH Switch Serial # I or Map Change Ref#:        Notes:



  Minor Work Locations(Tally):                                                                                                                  Total Minor Work Locations
                                                                                                                                               J.+      Completed:
                        l\ \\
CONFIDENTIAL                                                                                                                                                            PGE-CPUC _ 00008069
                                            Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 4 of 9




   • Rural/Urban :     Urban                  2 Yr Map Schedule:         2012-Patr      2013-lnsp

     Order:   "4i.S 3/o,6                     Map :   'J;j -'3l.\,       ED.
     MAT:              BFA                    Main Work Ctr:             8flJR,VAB::-    1Jo..:p<t                    (Specify highlight color) _ _---._i.........L.L-_ _ _ __ __
     [   ] Check if "NO" Abnormal Conditions Identified Today            # of Structures on File:                    # of Structures Pat/lnsp: _     _,2fl=--.___ ________
                                             ~

     Loe#     J.t    EC#                    (_g;i}UG       MC TP I V         PMH Switch Serial #/or Map Change Ref#:       Notes:
                                                                                                                          µ(l$<.J.atar wuyiµi, Amet rcxl not (.V) ,!) nc,e__
                     I IL~ L tJ 9 {,./ <I
                                                                                                                           Notes:         \../
     Loe#            EC#                     OH   UG       MC TP I V         PMH Switch Serial #/or Map Change Ref#:


     Loe#            EC#                     OH   UG       MC TP     I   V   PMH Switch Serial # / or Map Change Ref#:     Notes:


     Loe#            EC#                     OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:       Notes:


     Loe#            EC#                     OH   UG       MC TP I       V   PMH Switch Serial # / or Map Change Ref#:     Notes:


     Loe#            EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:     Notes:


     Loe#            EC#                     OH   UG       MC TP I V         PMH Swi tch Serial # / or Map Change Ref#:    Notes:


     Loe#            EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:     Notes:


     Loe#            EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:    Notes:
                                                       .
     Loe#            EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:    Notes:


     Loe#            EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:    Notes:


     Loe#            EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:    Notes:


     Loe#            EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:    Notes:


     Loe#            EC#                     OH   UG       MC TP I       V   PMH Switch Serial # / or Map Change Ref#:    Notes:



     Minor Work Locations(Tally):                                                                                                                  Total Minor Wo rk Locati ons

                    I Ii   l                                                                                                                     4
                                                                                                                                                           Completed:




CONFIDENTIAL
                                                                                                                                                                PGE-CPUC_ 00008070
                                          Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 5 of 9
                                        Electric Maintenance Patr ~n Daily Log
                                                                                                                    Inspector Name or LAN ID:       -j""   ?~t;z__
  R-t.iral/Urban:    Urban                      Map Schedule:                                                       Date Pat/~:          wlsliL_
  Order:   41 :3 8 blo 85                Map:    JJ· Dq              ED.                                            Date Reviewed:       1i.bZf/              By: _    _/--=::....::;_
                                                                                                                                                                          2P           _
                                                                                                                                                                                       - __

  MAT:               BFA                 Main Work Ctr:              ,St'R;~FA~     N'9Cl                           (Specify highlight color) _   ___ =:a.a = - - - - - - - - - -



  Loe#              EC#
           5 lo'51'1 IPSl.1-
                                        -
     ] Check if "NO" Abnormal Conditions Identified Today


                                       ~UG             MC   TP   I
                                                                     # of Structures on File:

                                                                     V   PMH Switch Serial #/or Map Change Ref#:
                                                                                                                    # of Structures Pat/lnsp: - - ~ - - - - - - - - -

                                                                                                                        Notes:
                                                                                                                       At 'v&~        ~ Qfl         .-tO (> IJ_ ~i'~h-5i~~
  Loe#              EC#                C)     UG       MC TP     I   V   PMH Switch Serial #/or M
                                                                                                f, C~J--;  Ref#: Notes: &'1..l}tJIJ/3{£ X- A~ ANGUCJJJIIST.             IMP Dr       U
           ~        /t)<.579 5'7~ I                                      ~ '17:>         C-~~ ,.--Vl      ~ .__J }(-AflH /tJTr6N
  Loe#              EC#                 OH    UG       MC TP     I   V   PMH Switch Serial #/or Map Change Ref#: Notes:


  Loe#              EC#                 OH    UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:· Notes:


  Loe#              EC#                  OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:      Notes:


  Loe#              EC#                  OH   UG       MC TP     I   V   PMH Switch Serial #/or Map Change Ref#:        Notes:


  Loe#              EC#                  OH   UG       MC TP     I   V   PMH Switch Serial #/or Map Change Ref#:        Notes:


  Loe#              EC#                  OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:        Notes:


  Loe#              EC#                  OH   UG       MC   TP   I   V   PMH Switch Seri al #/or Map Change Ref #:      Notes:
                                                   -
  Loe#              EC#                  OH   UG       MC   TP   I   V   PMH Switch Serial #/or Map Change Ref#:        Notes:


  Loe#              EC#                  OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:        Notes:
                                                                                                                \


  Loe#              EC#                  OH UG         MC TP     I   V   PMH Swikh Serial#/ or Map Change Ref#:         Notes :


  Loe#              EC#                  OH   UG       MC   TP   I   V   PMH Switch Serial#/ or Map Change Ref#:        Notes:


  Loe#              EC#                  OH   UG       MC   TP   I   V   PMH Switch Serial #/or Map Cha nge Ref#:       Notes:



  Minor Work Locations(Tally) :                                                                                                                   Tota l Minor Wo rk Locati o ns
                                       II I                                                                                                       3
                                                                                                                                                           Com p leted:




CONFIDENTIAL                                                                                                                                                          PGE-CPUC_ 00008071
                                          Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 6 of 9
                                         Electric Maintenance Patrol/~ct~ aily Log_
                                                                                                                  Inspector Name or LAN ID:          __I/3i)f /            7 7_p3
  Rµral/Urban:    Urban                         Map Schedule:                                                     Date P a ~                t j - IJ,-;-
  Order:    If/ 3'13b8'?                 Map:    .J.J-3,             ED.                                          Date Reviewed:            /~~                      By:   _,,f__l~=---
  Mf\T:           BFA                    Main Work Ctr:              8NR'AFAEL     AflrPA--                       (Specify highlight color) _ jf;'--'L""',/."""'/)...,t..,,'Al
                                                                                                                                                                           .___ _ __ --,--_ _ __
     ] Check if "NO" Abnormal Conditions Identified Today            # of Structures on File:                     # of Structures Pat/lnsp: _ _ _ _ _ ____._,,~-==:_ _/ _7:....__
                                         -
  Loe#     'l    EC#                    ~UG            MC   TP   I   V   PMH Switch Serial # / or Map Chang e Ref#;    Notes:/2.:k V .SO...u.A,r<E-r.a. I Mt'!lsttV'G 1-1. V. SICN
                  JDS~J 1315                                                             '                            3G&'?,.4n,is     Pk RP J IJl-D Cl/lCl£       s f<.t:1-1vCJ..1,C(JM&,,' 2Z'tl
  Loe#~          EC#         8)               UG       MC TP I V         PMH Switch Serial #/or Map Change Ref#:     Notes: MISSnt/6 ""rlVG-~IZ- e>l'V ...SG/2.c,/C.e-
                                                                                                                   A,l,b. Ot-D &><!'"-'IV 6d<r #Al'I/C,ov'& 0/1/ /0"'-S
                 IOS/p /131,                                                                                      1-::i1.. Q~ ,frLJ!I s /-',c t'<-O GA re eo,.,, 13-, : 2 2. ~ o
  Loe#           EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#: Notes:


  Loe#           EC#                     OH   UG       MC TP I V         PMH Switch Serial # / or Map Change Ref#:· Notes:


  Loe#           EC#                     OH   UG       MC   TP I V       PMH Switch Serial#/ or Map Change Ref#:       Notes:


  Loe#           EC#                     OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:       Notes:


  Loe#           EC#                     OH   UG       MC   TP I V       PMH Switch Serial#/ or Map Change Ref#:       Notes :


  Loe#           EC#                     OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:       Notes:


  Loe#           EC#                     OH   UG       MC   TP I V       PMH Switch Serial #/or Map Change Ref#:       Notes:
                                                   -
  Loe#           EC#                     OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:       Notes :


  Loe#           EC#                     OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:       Notes:

  Loe#           EC#                     OH   UG       MC   TP I V       PMH Switch Serial #/or Map Change Ref#:       Notes :


  Loe#           EC#                     OH   UG       MC   TP I V       PMH Switch Serial#/ or Map Change Ref#:       Notes:


  Loe#           EC#                     OH   UG       MC   TP I V       PMH Switch Serial#/ or Map Change Ref#:       Notes:



  Minor Work Locations(Tally):                                                                                                                       Total Minor Work Locations
                                                                                                                                                             Completed:
           I                                                                                                                                                 I
CONFIDENTIAL                                                                                                                                                                PGE-CPUC_00008072
                                           Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 7 of 9
                                           Electric Maintenance Patrol~                                               Daily Log
                                                                                                                          Inspector Name or LAN ID: _   JGOfJ/ 1 fP~~ - - - -
  Rl.Jral/Urban:    Urban                         Map Schedule:                                                           Date P a ~           ~-       .14              ~
  Order:                                   Map:                        ED.                                                Date Rev iewed :     /i;w/           By:    ;jf4;
  MAT:              BFA                    Main Work Ctr:              SNRAFAEL                                       (Specify highlight color)    'P!111 ~       ,J
     ] Check if "NO" Abnormal Conditions Identified Today              # of Structures on Fi le:                      # of Structures Pat/lnsp:   -~..14-
                                                                                                                                                     - ~---------
  Loe#     q       EC#                 ~
                                        -       UG       MC   TP   I   V   PMH Switch Serial#/ or Map Change Ref #:          Notes:
                   Jose., IJ.~(p;;..._ -                                                   .                                     -.:C:~·htll      Hl~ St,i_ns
  Loe#     JO      EC#                  e})     UG       MC TP     I   V   PMH Switch Serial #/ or Map Change Ref#:          Notes: 1 z I<. J/ Cx.t-1A ~tZ V/3RA-e,€-
                                                                                                                             1.3:?t--7 fr] / f;G/»c; t?fl/ x ~
                   JOS~J,,/At/-
  Loe#             EC#
                               -           OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Cl1a!J_9.e-Ref #:       Notes:
                                                                                                           ,,-


  Loe#             EC#                     OH   UG       MC TP     I   V   PMH Switch Serial#/ or Map Change Ref#:            Notes:


  Loe#             EC#                     OH   UG       MC TP     I   V     PMH Switch Serial # / or Map Change Ref#:        Notes:
                                                                                                                 \_
  Loe#             EC#                     OH   UG       MC TP     I   V     PMH Switch Serial#/ or Map Change Ref#:          Notes:


  Loe#             EC#                     OH UG         MC TP     I   V     PMH Switch Serial#/ or Map Change Ref#:          Notes :


  Loe#             EC#                     OH   UG       MC TP     I   V     PMH Switch Serial#/ or Map Change Ref#:          Notes:


  Loe#             EC#                     OH   UG       MC TP     I   V     PMH Switch Serial#/ or Map Change Ref#:          Notes:
                                                     -
  Loe#             EC#                     OH   UG       MC TP     I   V     PMH Switch Serial #/or Map Change Ref#:         Notes:


  Loe#             EC#                     OH   UG       MC TP     I   V   PMH Switch Serial # / or Map Change Ref#:          Notes:
                                                                                                                      '
  Loe#             EC#                     OH   UG       MC TP     I   V     PMH Switch Serial#/ or Map Change Ref#:          Notes:


  Loe#             EC#                     OH   UG       MC TP     I   V     PMH Switch Serial#/ or Map Change Ref#:          Notes:


  Loe#             EC#                     OH   UG       MC TP     I   V     PMH Switch Serial # / or Map Change Ref#:        Notes:



  Minor Work Locati o ns{Tally):                                                                                                                   Total Min o r Wo rk l oc atio ns
                                                                                                                                                           Compl eted:
                         111                                                                                                                                  3

CONFIDENTIAL                                                                                                                                                         PGE-CPUC_ 00008073
                                        Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 8 of 9
                                       Electric Maintenance Patro ~                                          Daily Log
                                                                                                             Inspector Name or LAN ID:       ~dd
  R!.Jral/Urban:    Urban                      Map Schedule :                                                Date Pat/§             JQ_/,JJ:JJ.L_
  Order:   4lc:,8 ~ lo65                Map:                     ED.                                         Date Reviewed:      /~i?W
  MAJ'              BFA                 Main Work Ctr:                                                       (Specify highlight color)       r-..-~ .-.--..·1-.- -
  [~;heck if "NO" Abno rmal Conditions Identified Today          # of Structures on File:                    # of StructurE:s Pat/lnsp: - - ~ ~ - - - - - - - - -

  Loe#             EC#                 OH   UG       MC TP   I   V   PMH Switch Serial # / or Map Change Ref#:    Notes:


  Loe#             EC#                 OH   UG       MC TP   I   V   PMH Switch Serial #/or Map Change Ref#:      Notes:


  Loe#             EC#                 OH   UG       MC TP I V       PMH Switch Serial # / or Map Change Ref#:    Notes:


  Loe#             EC#                 OH   UG       MC TP I V       PMH Switch Serial #/or Map Change Ref #:· Notes:


  Loe#             EC#                 OH   UG       MC TP   I   V   PMH Switch Serial #/or Map Change Ref#:      Notes:


  Loe#             EC#                 OH   UG       MC TP I V       PMH Switch Serial # / or Map Change Ref#:    Notes:


  Loe#             EC#                 OH   UG       MC TP I V       PMH Switch Serial # / or Map Change Ref #:   Notes:


  Loe#             EC#                 OH   UG       MC TP I V       PMH Switch Serial#/ or Map Change Ref#:      Notes:


  Loe#             EC#                 OH   UG       MC TP I V       PMH Switch Serial#/ or Map Change Ref#:      Notes:
                                                 -
  Loe#             EC#                 OH   UG       MC TP I V       PMH Switch Serial#/ or Map Change Ref #:     Notes:


  Loe#             EC#                 OH UG         MC TP I V       PMH Switch Serial # I or Map Change Ref#:    Notes:


  Loe#             EC#                 OH   UG       MC TP I     V   PMH Switeh Serial#/ or Map Change Ref#:      Notes :


  Loe#             EC#                 OH   UG       MC TP   I   V   PMH Switch Serial#/ or Map Change Ref#:      Notes:
                                                                                                                                         '
  Loe#             EC#                 OH   UG       MC TP I V       PMH Switch Serial#/ or Map Change Ref#:      Notes:



  Minor Work Locations(Tally) :

                                            -                                                                                                Total Minor Work Locations
                                                                                                                                                     Completed :




CONFIDENTIAL                                                                                                                                                         PGE-CPUC_00008074
                                          Case 3:14-cr-00175-WHA Document 962-23 Filed 01/10/19 Page 9 of 9
                                         Electric Maintenance Patr                                            Daily Log
                                                                                                              Inspector Name or LAN ID:      FEvP/_ TTP3
  R-Jral/Urban:    Urban                         Map Schedule:                                                Date P ~           IO-~~- ti
  Order:   l/13~ 3, B;;-                  Map:   .fJ-3'1           ED.                                        Date Reviewed:       ~J.,/;5/;/       By:    ;teJ:
  MAT:             BFA                    Main Work Ctr:           SNRAFAEL                                   (Specify highlight color)   ,M/A/tJIZ ?1/d&,,lt;.
     ] Check if "NO" Abno rmal Conditions Identified Today         # of Structures on File :                  # of Structures Pat/lnsp: _ _ _ _ _ _ _ _ _ _ _ __

  Loe#            EC#                    OH   UG       MC TP   I   V   PMH Switch Serial#/ or Map Change Ref#:     Notes:


  Loe#            EC#                    OH   UG       MC TP I     V   PMH Switch Serial #/or Map Change Ref#:     Notes:


  Loe#            EC#                    OH   UG       MC TP   I   V   PMH Switch Serial #/or Map Change Ref#:     Notes:


  Loe#            EC#                    OH   UG       MC TP I     V   PMH Switch Serial#/ or Map Change Ref#:     Notes:


  Loe#            EC#                    OH   UG       MC TP I V       PMH Switch Serial # / or Map Change Ref#:   Notes :


  Loe#            EC#                    OH   UG       MC TP I     V   PMH Switch Serial#/ or Map Change Ref#:     Notes:


  Loe#            EC#                    OH   UG       MC TP I V       PMH Switch Serial#/ or Map Change Ref#:     Notes :


  Loe#            EC#                    OH   UG       MC TP I V       PMH Switch Serial # / or Map Change Ref#:   Notes:


  Loe#            EC#                    OH   UG       MC TP I V       PMH Switch Serial#/ or Map Change Ref#:     Notes :

                                                   -
  Loe#            EC#                    OH   UG       MC TP   I   V   PMH Switch Serial #/or Map Change Ref#:     Notes:


  Loe#            EC#                    OH   UG       MC TP   I   V   PMH Switch Serial#/ or Map Change Ref#:     Notes :


  Loe#            EC#                    OH   UG       MC TP   I   V   PM H Switeh Serial #/or Map Change Ref#:    Notes :


  Loe#            EC#                    OH   UG       MC TP I V       PMH Switch Serial#/ or Map Change Ref#:     Notes :


  Loe#            EC#                    OH   UG       MC TP I V       PMH Switch Serial#/ or Map Change Ref#:     Notes:



  Mi nor Work Locations(Tal ly):                                                                                                          Total Minor Work Locations
                                                                                                                                                  Com pleted:
                                                                                                                                                   fo

CONFIDENTIAL                                                                                                                                              PGE-CPUC_00008075
